DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/15/22 has been entered.
 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Andriana Burgy on 8/9/22.
The application has been amended as follows: 

Claim 1, line 9, please change the following: “. . . .one or more of a vanadium oxide and a zeolite[e] material. . “
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Goffe (US Pub.: 2017/0128913) describes a catalyst that includes a metal oxide, a metal zeolite and a vanadium oxide (para. 27).  The metals added to the zeolite can be Cu and Fe (para. 57).  The metal oxide can be one or more Mn, Zr and La (para. 28).  The Mn, Zr and La are not specifically described as oxides in the amounts claimed.

Schmieg (US Pub.: 2012/0047874) describes SCR catalysts (para. 41) that includes a perovskite oxide that can include manganese and lanthanum (Para. 40) in the form of LaMnO3 (para. 40).  The catalyst can also include zirconia (para. 34) and a zeolite modified with Cu or Fe (see Claim 20).  The Lanthanum is not in the form of La2O3, the amounts of Mn, La and Zr are not described (as claimed) and the zeolite is not modified with both Cu and Fe.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        
August 1, 2022